JOINT MOTION AND ORDER TO DISMISS
On joint motion of the Applicants, Brown and McKenzie, Inc., Goldking Production Company and Terry V. Bills, Jr., and of Respondents, Pauline Andrepont Savoie, Elgie Mae Savoie LaFleur and Patricia Ann Savoie Oubre, in the above numbered proceeding, appearing herein through undersigned counsel, and on suggesting to the Court that the above numbered and entitled cause has been fully settled and compromised; and
On further suggesting to the Court that Movers desire that the Writs of Certiorari and Review applied for by Applicants Brown and McKenzie, Inc., Goldking Production Company and Terry V. Bills, Jr. be dismissed,
Ordered by the Court that the writs of certiorari and review applied for by Applicants Brown and McKenzie, Inc., Goldking Production Company and Terry V. Bills, Jr. be, and they are hereby, dismissed. 317 So.2d 249.